Citation Nr: 1206077	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO.  09-03 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a sinus condition. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 1973 to January 1979 and from December 1990 to May 1991, with additional service in the Air National Guard.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that declined to reopen the Veteran's claim for service connection for a sinus condition. 

The issue of entitlement to service connection for a sinus condition on the merits is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  Service connection for a sinus condition was previously denied in an unappealed April 2005 rating decision, of which the Veteran was notified that same month. 

2.  Some of the evidence added to the record since the April 2005 determination relates to an unestablished fact necessary to substantiate the claim for service connection for a sinus condition, and is sufficient to raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The RO's decision of April 2005, which denied service connection for a sinus condition, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011). 

2.  Some of the evidence received since the April 2005 determination is new and material, and the Veteran's claim for service connection for a sinus condition is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106- 475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011). 

In light of the favorable determination with respect to whether new and material evidence has been submitted, and the need to remand for additional information with regard to the merits of the case, no further discussion of VCAA compliance is needed. 

Analysis

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011). 

Furthermore, the Court of Appeals for the Federal Circuit has indicated that evidence may be considered new and material if it contributes "to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it will not eventually convince the Board to alter its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998). 

For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that the "presumption of credibility" doctrine continues to be precedent). 

VA is required to review for its newness and materiality only the evidence submitted by a claimant since the last final disallowance of a claim on any basis in order to determine whether a claim should be reopened and re-adjudicated on the merits.  See Evans v. Brown, 9 Vet. App. 273 (1996).  The prior evidence of record is important in determining newness and materiality for the purposes of deciding whether to reopen a claim.  Id.   

The RO originally denied the Veteran's claim for service connection for a sinus condition in April 2005 on the basis that the Veteran's service treatment records did not show any treatment and diagnosis of a sinus condition while on active duty, and the evidence did not show a relationship between the Veteran's sinus condition and military service.  The Veteran was notified of such determination the same month, but he did not appeal that decision and it became final.  See 38 C.F.R. §§ 20.302, 20.1103 (2011). 

The evidence of record at the time of the April 2005 determination consisted of the service treatment records, service personnel records, VA treatment reports, private treatment records, and statements from the Veteran.  The evidence did not establish a link between the Veterans's currently diagnosed sinus condition and his periods of active service or any active duty training (ACDUTRA), or any injury during inactive duty training (INACDUTRA).  The service treatment records are negative for any treatment of a sinus condition during active service, although on several examinations dating since 1995 during his reserve service, the Veteran reported a history of sinus problems.  The Veteran reported that he has a sinus condition which began in 1991, which he contended was a result of exposure to sand and oil wells during Desert Storm.  Private treatment records show that the Veteran was diagnosed with sinusitis in July 1992.  VA treatment records show that sinus X-rays taken in May 1993 were unremarkable, with no abnormalities noted.  Private treatment records show that in December 1999, the Veteran was noted to have a 7 year history of rhinitis, which had worsened over the prior 3 years.  He had a history of sinus infections requiring multiple courses of antibiotics.  At that time, he reported that he had no trouble when he was in Saudi Arabia during Desert Storm.  The Veteran was receiving ongoing treatment for chronic sinusitis.

The evidence received since the April 2005 RO decision includes additional VA treatment records, additional private treatment reports, a letter from the Veteran's private physician, and additional statements from the Veteran.  The Veteran now also contends that his current sinus condition is due to working as an aircraft mechanic and flight line supervisor in severe winter weather conditions during service, to include cold winter weather at the bases where he was stationed in New York.  Further, in an April 2007 letter, the Veteran's private physician noted that the Veteran has had two surgeries done to his sinuses, and the Veteran is concerned that possibly the sand and the burning oil wells may have contributed to his sinus disorder.  VA treatment records show that in August 2007, the Veteran reported that he has had chronic sinus problems since his time in Saudi Arabia during service in 1991.  He reported exposure to diesel fuel/fumes, smoke from oil wells and garbage pits, diesel generators, pesticides, flies, and sand storms. 

Upon review of the newly received evidence, which is presumed credible solely for the purpose of determining whether new and material evidence has been submitted, the Board finds that some of the evidence submitted subsequent to the April 2005 RO decision relates to a previously unestablished fact, that is, the possible existence of a nexus between the Veteran's current claimed condition and active service.  Further, the additional evidence furnishes a reasonable possibility of substantiating the Veteran's claim for service connection for a sinus condition.  Thus, the Board finds that new and material evidence has been received and the claim for service connection for a sinus condition is reopened. 


ORDER

New and material evidence having been submitted, the claim for service connection for a sinus condition is reopened, and to this extent only the appeal is granted. 


REMAND

After a review of the record, the Board observes that further development is required prior to adjudicating the Veteran's claim for service connection for a sinus condition on the merits. 

As noted above, the Veteran contends that his current sinus condition is due to exposure to severe winter weather conditions while working on the flight line while stationed in New York during service, in addition to exposure to sand and oil wells during Desert Storm.  The Veteran has endorsed exposure to diesel fuel/fumes, smoke from burning oil wells, garbage pits, diesel generators, pesticides, flies, and sand storms during that time.  He has stated that he has had problems with his sinuses since serving in Desert Storm in 1991.  However, the Board notes that he advised a private physician in December 1999 that rhinitis and sinus problems seemed to be trigged at home, that he was better when he was away from home on travel, and that he had no trouble when he was over in Saudi Arabia during Desert Storm.  It was noted that his symptoms are perennial with fall and winter exacerbations.

The Veteran's DD Form 214 from his December 1990 to May 1991 period of service does reflect that he served in the Desert Shield/Storm area of responsibility from January 3, 1991 to April 16, 1991, and his primary specialty was tactical aircraft support.  His DD Forms 214 from his earlier periods of active service show that his primary specialty was aircraft maintenance specialist.  Additionally, his DD Forms 214 show that he had service at commands located in New York.  The record also reflects that the Veteran was employed as an aircraft technician with the New York State Air International Guard, which is employment, not active duty for VA benefit purposes.  Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21) and (24) (West 2002); 38 C.F.R. § 3.6(a) and (d) (2011).  ACDUTRA is, inter alia, full-time duty in the Armed Forces performed by Reserves for training purposes. 38 C.F.R. § 3.6(c)(1) (2011).  

The Board notes that the Veteran has not been afforded a VA examination in connection with his claim for entitlement to service connection for a sinus condition.  In light of the above, the Board finds that a VA examination should be provided to determine the nature of the Veteran's current sinus condition and its possible relationship to active service, including his claimed exposure to sand storms, smoke from burning oil wells, diesel fuel/fumes, garbage pits, pesticides, and flies during his service in Desert Shield/Storm, and his claimed exposure to severe winter weather conditions while working on the flight line when he was stationed in New York.  See 38 C.F.R. § 3.159(c)(4) (2011); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Since the Board has determined that an examination is necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) (2011) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 (2011) address the consequences of a claimant's failure to attend scheduled medical examinations.  That regulation provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination scheduled in conjunction with a reopened claim, the claim will be denied.

Additionally, the Veteran's private physician noted in April 2007 that the Veteran has had two surgeries performed on his sinuses.  On remand, after receiving the necessary release from the Veteran, the RO/AMC should seek to secure such records.  38 U.S.C.A. § 5103A(c) (West 2002).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he furnish the names, addresses, and dates of treatment of all medical care providers, both VA and private, who have treated him for a sinus condition since 1991, to specifically include records from any surgeries performed on his sinuses.  After securing any necessary authorizations for release of this information, the RO/AMC should seek to obtain copies of any relevant treatment records identified by the Veteran that are not duplicates of those contained in the claims file. 

2.  The RO/AMC should schedule the Veteran for a VA nose, sinus, larynx, and pharynx examination to determine the nature of his current sinus condition and to obtain an opinion as to its possible relationship to service.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All indicated studies and tests should be accomplished, and all clinical findings should be reported in detail. 

Following review of the claims file and examination of the Veteran, the examiner should provide a diagnosis for any sinus condition identified.  Additionally, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that any current sinus condition arose during service or is otherwise related to the Veteran's periods of active military service, to include exposure to severe winter weather conditions while working on the flight line therein, and exposure to sand storms, smoke from burning oil wells, diesel fuel/fumes, garbage pits, pesticides, and flies during his service in Desert Shield/Storm.  The Veteran now contends that he has had symptoms since Desert Storm, but he reported to a private physician in December 1999 that he had no problems while in Saudi Arabia.

The examiner should set forth the complete rationale for all opinions expressed and conclusions reached. 

3.  Following the completion of the above, the RO/AMC should review the evidence and determine whether the Veteran's claim may be granted.  If not, he and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond. 

Thereafter, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


